2/3/2021 12:44 PM
                                       08-21-00041-CR                         Terri Curry
                                                                              County & District Clerk
                                                                              Reagan County, Texas
                                                                              By Terri Curry
                                      CAUSE NO. 01993

STATE OF TEXAS                                  §                 IN THE DISTRICT COURT
                                                                               FILED IN
                                                §                       8th COURT OF APPEALS
vs.                                             §                112th JUDICIAL    DISTRICT
                                                                            EL PASO,  TEXAS
                                                §                       3/11/2021 11:29:15 AM
ERIBERTO LOPEZ                                  §                REAGANELIZABETH
                                                                           COUNTY,G.TEXAS
                                                                                        FLORES
                                                                                 Clerk
                                    NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes ERIBERTO LOPEZ, Defendant in the above entitled and numbered cause,

and gives this written notice of appeal to the Court of Appeals of the State of Texas from the

Court’s ruling on the Defendant’s Motion to Suppress. The following matter which is the subject

of this appeal was raised by written motion and ruled on before trial pursuant to Rule 25.2(a)(2)

of the Texas Rules of Appellate Procedure:

       1.     Defendant’s Motion to Suppress.


                                                    Respectfully submitted,


                                                    /s/ Albert G. Valadez
                                                    Albert G. Valadez
                                                    SBT# 20421840
                                                    104 West Callaghan
                                                    Fort Stockton, Texas 79735
                                                    432.336.7562
                                                    432.336.2600 Fax
                                                    agvaladez@sbcglobal.net
                                                    Attorney for ERIBERTO LOPEZ

                               CERTIFICATE OF SERVICE

       This is to certify that on February 1, 2021, a true and correct copy of the above and
foregoing document was served on the 112th District Attorney's Office by electronic service
through the Electronic Filing Manager.

                                                    /s/ Albert G. Valadez
                                                    Albert G. Valadez



                                                1
     TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL

        I, judge of the trial court, certify in this criminal case that the defendant's appeal is on

matters that were raised by written motion filed and ruled on before trial, and the defendant has

the right of appeal.

                                                        2/3/2021

Judge                                             Date Signed

         ("A defendant in a criminal case has the right of appeal under Code of Criminal
Procedure article 44.02 and these rules. The trial court shall enter a certification of the
defendant’s right of appeal each time it enters a judgment of guilt or other appealable order other
than an order appealable under Code of Criminal Procedure Chapter 64. In a plea bargain case -
that is, a case in which a defendant's plea was guilty or nolo contendere and the punishment did
not exceed the punishment recommended by the prosecutor and agreed to by the defendant - a
defendant may appeal only: (A) those matters that were raised by written motions filed and ruled
on before trial, (B) after getting the trial court's permission to appeal, or (C) where the specific
appeal is expressly authorized by statute." Texas Rule of Appellate Procedure 25.2(a)(2).)




                                                 2